DETAILED ACTION
	This is the initial Office action for application 17/193,948 filed March 5, 2021, which is a continuation of application 15/622,365 filed June 14, 2017 (now US Patent 10,980,674), which claims foreign priority from EP 16176003.8 filed June 23, 2016.  Claims 1-20, as originally filed, are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 recite the limitations “the gripping tab” and “the gripping tab(s)”; however, there is insufficient antecedent basis for these limitations in the claims.  For examination purposes, the limitations “the gripping tab” and “the gripping tab(s)” will both be interpreted as “the at least one gripping tab” as previously recited in claim 1.
Claim 4 recites the limitation “the first and second gripping tabs”; however, there is insufficient antecedent basis for this limitation in the claims.  For examination purposes, claim 4 will be interpreted to depend from claim 2 which previously introduces “a first gripping tab” and “a second gripping tab”.
Claims 11 and 12 each recite limitations regarding tensile strength given in units of Newtons (N); however, tensile strength is typically expressed in units of force per unit area or, in some cases, per unit length.  Therefore, the actual value of the claimed tensile strength is unclear since it is only provided in units of force.  As best can be understood from the specification, the tested samples had a width of 50 mm such that it appears that the units of tensile strength would be N/50 mm.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See /n re Van Geuns, 988 F.2d 1181, 26 USPQd2d 1057 (Fed. Cir. 1993).  For examination purposes, the tensile strength units of “N” in claims 11 and 12 will be interpreted as “N/50mm”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sigurjonsson et al. (US 7,531,711) in view of Watson (US 7,129,389), as evidenced by Patel (US 5,632,731) with respect to claim 15.
Regarding claims 1, 3, and 20, Sigurjonsson discloses a medical dressing (wound dressing 20) for application to a contoured surface of a human body, the dressing (20) having a central portion (center portion 32) and a surrounding border portion (border portion 34) and a lateral (x) and a longitudinal (y) extension, wherein the dressing (20) comprises a backing layer (backing layer 22 + carrier layer 26), an adhesive body contact layer (first skin adherent facing layer 28 + second skin adherent facing layer 36), and a pad (absorbent core 24) arranged in the central portion (32) of the dressing (20) between the backing layer (22+26) and the body contact layer (28+36), wherein the backing layer (22+26) and the body contact layer (28+36) extend beyond the periphery of the pad (24) to define the border portion (34) along the contour of the pad (24), the pad (24) being symmetrical about a longitudinal center line and the dressing (20) comprising a first lobed portion on one side of the longitudinal center line and a second lobed portion on the other side of the longitudinal center line, and wherein the dressing (20) is divided by a lateral center line into an upper region and a lower region (Figs. 1-2, 7, & 13-14; column 4, lines 27-30 & 36-58).
However, Sigurjonsson fails to teach at least one gripping tab comprising the same material as the border portion and being integral with and projecting outwardly from the border portion of at least one of the lobed portions such that the border portion extends uninterrupted from the border portion to the at least one gripping tab.
Watson discloses a medical dressing (patch 10) comprising a backing layer (spacer 14) and an adhesive body contact layer (adhesive film coated on inner face 17 of spacer 14), wherein the backing layer (14) and body contact layer defining a border portion, wherein the dressing (10) comprises at least one gripping tab (pull tab 24) comprising the same material as the border portion and being integral with and projecting outwardly from the border portion such that the border portion extends uninterrupted from the border portion to the at least one gripping tab (24), wherein the at least one gripping tab (24) is covered by the adhesive body contact layer, and wherein the at least one gripping tab (24) and the border portion are made in one piece of the same material (Figs. 1-2; column 3, lines 57-59; column 4, lines 25-35).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the medical dressing taught by Sigurjonsson to include at least one gripping tab comprising the same material as the border portion and being integral with and projecting outwardly from the border portion such that the border portion extends uninterrupted from the border portion to the at least one gripping tab as taught by Watson for the purpose of making removal of the dressing from the skin easier.
Although the combination of Sigurjonsson and Watson fails to expressly teach that the at least one gripping tab projects outwardly from at least one of the lobed portions of the dressing or that the at least one gripping tab is arranged in the upper region of the dressing, it would have been an obvious matter of design choice to one having ordinary skill in the art to construct the medical dressing taught by the combination of Sigurjonsson and Watson such that the at least one tab projects outwardly from at least of the lobed portions of the dressing and is arranged in the upper region of the dressing since it has been held that rearranging parts of an invention that would not have modified the operation of the device involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 14, the combination of Sigurjonsson and Watson discloses the invention substantially as claimed, as described above, and Sigurjonsson further discloses that the adhesive body contact layer (28+36) covers at least 60% of the surface of the pad (24) (Fig. 7).  
Regarding claim 15, the combination of Sigurjonsson and Watson discloses the invention substantially as claimed, as described above, and Sigurjonsson further discloses that the pad (24) comprises a first layer and a second layer as described in US 5,632,731 to Patel (Sigurjonsson: column 6, lines 10-14), which discloses a wound dressing (dressing 10) comprising a pad (absorbent pad 17) arranged in a central portion of the dressing (10) between a backing layer (perforated sheet 14) and a body contact layer (perforated sheet 12), wherein the pad (17) comprises a first layer (absorbent layer 20) and a second layer (absorbent layer 18) such that the first layer (20) is arranged between the backing layer (14) and the second layer (18) of the pad (17) and has a higher affinity for liquid than the second layer (18) (Patel: Figs. 1-3; Abstract; column 2, lines 20-29).  Therefore, the pad of the dressing taught by the combination of Sigurjonsson and Watson would also comprise a first layer and a second layer such that the first layer is arranged between the backing layer and the second layer of the pad and has a higher affinity for liquid than the second layer as evidenced by Patel.
Regarding claim 16, the dressing taught by the combination of Sigurjonsson and Watson provides a cushioning effect and therefore is capable for use in the prevention of ulcers.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sigurjonsson and Watson as applied to claim 1 above, and in further view of Hu et al. (US 8,361,043).
The combination of Sigurjonsson and Watson discloses the invention, substantially as claimed, as described above, and further discloses that the at least one gripping tab is a first gripping tab.  However, the combination of Sigurjonsson and Watson fails to teach that the dressing further comprises a second gripping tab that is integral with and projects outwardly from the second lobed portion.
Hu discloses a dressing (Fig. 24) comprising a first lobed portion (lobular region 329a) on one side of a longitudinal center line, a second lobed portion (lobular region 329b) on the other side of the longitudinal center line, a first gripping portion (A, see annotated Fig. 24 below) projecting outwardly from the first lobed portion (329a), and a second gripping portion (B, see annotated Fig. 24 below) projecting from the second lobed portion (329b).

    PNG
    media_image1.png
    265
    432
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the medical dressing taught by the combination of Sigurjonsson and Watson to include a second gripping tab that is integral with and projected outwardly from the second lobed portion as taught by Hu since it has been held that mere duplication of the essential working parts of a device has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sigurjonsson in view of Watson as applied to claim 1 above, in further view of Hu as applied to claim 2 above, and in even further view of Holm et al. (US 8,581,017).
The combination of Sigurjonsson / Watson / Hu discloses the invention substantially as claimed, as described above, but fails to teach that the distance between the outer perimeters of the first and second gripping tabs is larger than the largest extension of the remaining part of the dressing the lateral (x) extension.
Holm discloses a medical dressing (wound dressing 100) comprising a backing layer (backing layer 14 + support layer 16), an adhesive layer (adhesive layer 17), and a pad (absorbent pad 12) arranged in a central portion of the dressing (100), wherein the backing layer (14+16) and the adhesive layer (17) extend beyond the periphery of the pad to define a border portion of the dressing (100), wherein the dressing (100) comprises first and second gripping tabs (tabs 82) projecting outwardly from the border portion such that the distance between the outer perimeters of the first and second gripping tabs (82) is larger than the largest extension of the remaining part of the dressing (100) in the lateral extension (Figs. 2 & 6-7; column 3, lines 10-17 & 53-57; column 5, lines 45-63).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the dressing taught by the combination of Sigurjonsson / Watson / Hu to provide first and second gripping tabs on opposing edges of the border portion such that the distance between the outer perimeters of the first and second gripping tabs is larger than the largest extension of the remaining part of the dressing the lateral extension as taught by Holm for the purpose of enabling the dressing to be easily placed in a creased area of the body with two hands.  Further, it has been held that rearranging parts of an invention that would not have modified the operation of the device involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claims 5, 9-11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sigurjonsson in view of Watson as applied to claim 1 above, and in further view of Love et al. (US 8,791,321).
Regarding claims 5 and 18, the combination of Sigurjonsson and Watson discloses the invention substantially as claimed, as described above, but fails to teach that the border portion has a tensile strength of between 3.5 and 10 N per unit length or between 4 and 6 N per unit length at an elongation of 25%.
Love discloses an absorbent pad for bed ridden patients having a tensile strength of between 3.5 and 10 N (Love discloses a tensile strength in a range of about 20 N / 25 mm to about 55 N / 25 mm which is equivalent to a range of about 4 N / 5 mm to about 11 N / 5 mm) at an elongation of 25%, as measured by ASTM D 882 (column 10, lines 28-44).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the dressing taught by the combination of Sigurjonsson and Watson such that the border portion has a tensile strength of between 3.5 and 10 N per unit length or between 4 and 6 N per unit length at an elongation of 25% as taught by Love for the purpose of constructing the border portion to be sufficiently conformable to the contours of the patient’s skin.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 9-11, the combination of Sigurjonsson and Watson discloses the invention substantially as claimed, as described above, but fails to teach that the central portion has a higher tensile strength in the longitudinal (y) extension than in the lateral (x) extension, wherein the tensile strength in the longitudinal (y) extension is at least 2.5 times higher than the tensile strength in the lateral (x) extension, wherein the central portion has a tensile strength in the longitudinal (y) extension of at least 60 N / 50 mm at an elongation of 25%.
Love discloses an absorbent pad for bed ridden patients having a tensile strength in the longitudinal (machine) extension in the range of about 35 to 55 N / 25 mm (which is equal to about 70 to 110 N / 50 mm) and a tensile strength in the lateral (cross) extension in the range of about 20 to 40 N / 25 mm (which is equal to about 40 to 80 N / 50 mm) (column 10, lines 28-44) such that the tensile strength in the longitudinal extension may be at least 2.5 times higher than the tensile strength in the lateral extension and the tensile strength in the longitudinal extension is at least 60 N / 50 mm at an elongation of 25%.
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the dressing taught by the combination of Sigurjonsson and Watson such that the central portion has a higher tensile strength in the longitudinal extension than in the lateral extension, wherein the tensile strength in the longitudinal extension is at least 2.5 times higher than the tensile strength in the lateral extension, wherein the central portion has a tensile strength in the longitudinal extension of at least 60 N / 50 mm at an elongation of 25% as taught by Love for the purpose of ensuring that the padded portion of the dressing has sufficient strength to allow repositioning of the patient.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 19, the combination of Sigurjonsson / Watson / Love discloses the invention substantially as claimed, as described above, but fails to expressly teach that the tensile strength in the longitudinal (y) extension is at least 4 times higher than the tensile strength in the lateral (x) extension.  However, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to modify the medical dressing taught by the combination of Sigurjonsson / Watson / Love such that the tensile strength in the longitudinal (y) extension is at least 4 times higher than the tensile strength in the lateral (x) extension for the purpose of increasing the strength in the longitudinal extension to withstand friction and shear forces applied to the dressing when in use.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sigurjonsson in view of Watson as applied to claim 1 above, and in further view of Jensen et al. (US 5,704,905).
Regarding claims 6 and 7, the combination of Sigurjonsson and Watson discloses the invention substantially as claimed, as described above, and Sigurjonsson further discloses that the medical dressing (20) may be made in any desired shape for use over any afflicted portion of a human body (column 4, lines 27-30).  However, the combination of Sigurjonsson and Watson fails to teach that the border portion is substantially heart shaped.
Jensen discloses a medical dressing (wound dressing 10) for application to a contoured surface of a human body, the dressing comprising a backing layer (backing film 12) and an adhesive body contact layer (adhesive layer 11) having a relatively thick padded portion (11a) arranged in a central portion of the dressing (10), wherein the backing layer (12) and the body contact layer (11) extend beyond the periphery of the padded portion (11a) to define a border portion along the contour of the padded portion (11a), the padded portion (11a) being symmetric about a longitudinal center line (central fold line 15) and the dressing (10) comprising a first lobed portion (half section 10a) on one side of the longitudinal center line (15) and a second lobed portion (half section 10b) on the other side of the longitudinal center line (15), and wherein the border portion is substantially heart shaped such that the first and second lobed portions (10a, 10b) form part of the lobed upper sides of a heart shape, wherein the first and second lobed portions (10a, 10b) are separated by a forked portion which replaces the pointed lower part of the heart shape (Figs. 1 & 3-4; column 3, lines 44-54 & 62-66; column 4, lines 49-52).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the shape of the medical dressing taught by the combination of Sigurjonsson and Watson such that the border portion is substantially heart shaped having a forked portion forming the lower part of the heart shape as taught by Jensen for the purpose of forming a medical dressing suitable for sacral placement.
Regarding claim 8, the combination of Sigurjonsson and Watson discloses the invention substantially as claimed, as described above, and Sigurjonsson further discloses that the medical dressing (20) may be made in any desired shape for use over any afflicted portion of a human body (column 4, lines 27-30).  However, the combination of Sigurjonsson and Watson fails to teach that the width (x1) of a lower lateral edge of the pad is between 10 and 40% of the maximum width (x2) of the pad in the lateral (x) extension.
Jenson discloses a medical dressing (wound dressing 10) for application to a contoured surface of a human body, the dressing (10) comprising a backing layer (backing film 12) and an adhesive body contact layer (adhesive layer 11) having a relatively thick padded portion (11a) arranged in a central portion of the dressing (10), wherein the backing layer (12) and the body contact layer (11) extend beyond the periphery of the padded portion (11a) to define a border portion along the contour of the padded portion (11a), the padded portion (11a) being symmetric about a longitudinal center line (central fold line 15) and the dressing (10) comprising a first lobed portion (half section 10a) on one side of the longitudinal center line (15) and a second lobed portion (half section 10b) on the other side of the longitudinal center line (15), and wherein the padded portion (11a) is divided by a lateral center line into an upper pad region with an upper lateral edge and a lower pad region with a lower lateral edge, wherein the width (x1) of the lower lateral edge is substantially smaller than the maximum width (x2) of the pad in a lateral (x) direction (Fig. 1; column 3, lines 48-54).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the shape of the medical dressing taught by the combination of Sigurjonsson and Watson such that the width (x1) of a lower lateral edge of the pad is substantially less than the maximum width (x2) of the pad in the lateral (x) extension as taught by Jensen for the purpose of forming a medical dressing suitable for sacral placement.
Although the combination of Sigurjonsson / Watson / Jensen fails to expressly teach that the width of the lower lateral edge is between 10 and 40% of the maximum width of the pad in the lateral direction, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to construct the dressing taught by the combination of Sigurjonsson / Watson / Jensen such that the width of the lower lateral edge is between 10 and 40% of the maximum width of the pad in the lateral direction since Applicant has only disclosed that such a configuration allows for proper placement of the pad for protection of the coccyx which is similarly solved by the shape discloses by Jensen.  Further, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sigurjonsson in view of Watson as applied to claim 1 above, in further view of Love et al. (US 8,791,321), and in even further view of Lucast et al. (US 6,680,113).
The combination of Sigurjonsson and Watson discloses the invention substantially as claimed, as described above, but fails to teach that the central portion has a wet tensile strength in the longitudinal (y) extension of at least 50 N / 50 mm at an elongation of 25%.
Love discloses an absorbent pad for bed ridden patients having a tensile strength in the longitudinal (machine) extension in the range of about 35 to 55 N / 25 mm (which is equal to about 70 to 110 N / 50 mm) at an elongation of 25% (column 10, lines 28-36).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the dressing taught by the combination of Sigurjonsson and Watson such that the central portion has a tensile strength in the longitudinal extension of at least 60 N / 50 mm at an elongation of 25% as taught by Love for the purpose of ensuring that the padded portion of the dressing has sufficient strength to allow repositioning of the patient.
However, the combination of Sigurjonsson / Watson / Love fails to teach that the central portion has a wet tensile strength in the longitudinal direction of at least 50 N / 50 mm at an elongation of 25%.
Lucast discloses a dressing having a tensile strength when wet that is no more than 20% less than the tensile strength when dry (column 3, lines 45-47).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the dressing taught by the combination of Sigurjonsson / Watson / Love such that the central portion has a wet tensile strength that is about 20% less than the dry tensile strength as taught by Lucast for the purpose of providing a dressing with a suitable tensile strength even when saturated with fluid.  Given that Love discloses a dry tensile strength of about 70 to 110 N / 50 mm, a wet tensile strength that is 20% less than the dry tensile strength will be about 56 to 88 N / 50 mm which is at least 50 N / 50 mm as recited in claim 12.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sigurjonsson in view of Watson as applied to claim 1 above, and in further view of Bogart (US Patent 5,512,041).
The combination of Sigurjonsson and Watson discloses the invention substantially as claimed, as described above, but fails to teach that the backing layer has a friction coefficient of between 0.4 and 1.0.
Bogart discloses a medical dressing (wound dressing 50) comprising a backing layer (semi-occlusive film 54) having a coefficient of static friction less than 1.0 and a coefficient of kinetic friction less than 0.7 (column 4, lines 50-65).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the backing layer of dressing taught by the combination of Sigurjonsson and Watson to have a friction coefficient of between 0.4 and 1.0 as taught by Bogart for the purpose of enabling the dressing to stay on the patient when rubbed against bed sheets.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sigurjonsson in view of Watson as applied to claim 1 above, and in further view of Flam et al. (US 2002/0032485).
The combination of Sigurjonsson and Watson discloses the invention substantially as claimed, as described above, but fails to teach a kit comprising the dressing and at least one dressing suitable for application onto a heel.
Flam discloses a kit comprising a dressing for preventing of healing pressure ulcers on different body parts and including at least one dressing suitable for application onto a heel (claims 51 & 53).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide the dressing taught by the combination of Sigurjonsson and Watson in a kit including at least one dressing suitable for application onto a heel as taught by Flam for the purpose of treating or preventing pressure ulcers on multiple body parts simultaneously.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of US Patent 10,980,674 in view of Watson (US 7,129,389).
Regarding claim 1, the limitations therein are substantially recited in claims 1 and 18 of the ‘674 patent except “wherein the at least one gripping tab is covered by the adhesive body contact layer”.  However, Watson discloses a medical dressing (patch 10) comprising a backing layer (spacer 14), an adhesive body contact layer (adhesive film coated on inner face 17 of spacer 14), and at least one gripping tab (pull tab 24) comprising the same material as the border portion and being integral with and projecting outwardly from the border portion, wherein the at least one gripping tab (24) may or may not include adhesive on the inner surface (17) thereof (Figs. 1-2; column 3, lines 57-59; column 4, lines 25-35).
Watson has identified a finite number of options for constructing the at least gripping tab, either with or without adhesive, and it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the medical dressing recited in the claims of the ‘674 patent such that the at least one gripping tab is covered by the adhesive body contact layer as taught by Watson with predictable results of being able to adhere the at least one gripping tab to a user’s skin until removal.
Regarding claims 2 and 3, the limitations therein are substantially recited in claim 1 of the ‘674 patent.
Regarding claim 4, the limitations therein are substantially recited in claim 2 of the ‘674 patent.
Regarding claim 5, the limitations therein are substantially recited in claim 3 of the ‘674 patent.
Regarding claim 6, the limitations therein are substantially recited in claim 4 of the ‘674 patent.
Regarding claim 7, the limitations therein are substantially recited in claim 5 of the ‘674 patent.
Regarding claim 8, the limitations therein are substantially recited in claim 6 of the ‘674 patent.
Regarding claim 9, the limitations therein are substantially recited in claim 7 of the ‘674 patent.
Regarding claim 10, the limitations therein are substantially recited in claim 8 of the ‘674 patent.
Regarding claim 11, the limitations therein are substantially recited in claim 10 of the ‘674 patent.
Regarding claim 12, the limitations therein are substantially recited in claim 11 of the ‘674 patent.
Regarding claim 13, the limitations therein are substantially recited in claim 12 of the ‘674 patent.
Regarding claim 14, the limitations therein are substantially recited in claim 13 of the ‘674 patent.
Regarding claim 15, the limitations therein are substantially recited in claim 14 of the ‘674 patent.
Regarding claim 16, the limitations therein are substantially recited in claim 15 of the ‘674 patent.
Regarding claim 17, the limitations therein are substantially recited in claim 16 of the ‘674 patent.
Regarding claim 18, the limitations therein are substantially recited in claim 17 of the ‘674 patent.
Regarding claim 19, the limitations therein are substantially recited in claim 9 of the ‘674 patent.
Regarding claim 20, the limitations therein are substantially recited in claim 18 of the ‘674 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        9/29/2022